Judgment affirmed, with costs. Memorandum: Even though the land in question should be found to be reasonably necessary for the public use in connection with the central school, its condemnation is precluded by section 464 of the Education Law, which prohibits the acquisition, without the consent of the owner, of a yard necessary to the use of buildings. In our opinion the evidence establishes that the premises sought to be acquired are reasonably necessary as a range for poultry in connection with the poultry bouses which have been constructed at large expense on the part of the premises of the defendant Mary Senprevivo other than that sought to be acquired. All concur, except Crosby, J., who dissents and votes for reversal on the law and facts and for judgment in favor of the plaintiff. (The judgment dismisses the petition in a condemnation proceeding.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.